Citation Nr: 0117514	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel

INTRODUCTION

The veteran had active air service from June 1948 to June 
1952; he died on April [redacted], 2000.  The appellant is the 
veteran's un-remarried surviving spouse.  This appeal comes 
to the Board of Veterans' Appeals (Board) from a June 2000 
rating decision by the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) which denied the benefits 
claimed on appeal.


REMAND

Prior to addressing this claim, the Board notes that in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475 (2000) (to be codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), substantially 
modifying the circumstances under which VA's duty to assist 
claimants applies, and how it is to be discharged.  The new 
law affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  VCAA establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see VCAA, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103-5103A)).  After receiving an application for benefits, 
VA is required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.

The Board has reviewed the appellant's claim in light of the 
new legislation, and concludes that the RO failed to comply 
with these requirements.  The file indicates that the veteran 
was a patient at the Houston VA Medical Center (MC) during 
his final illness.  The Jasper County, Texas certificate of 
death, signed by a justice of the peace, listed lung cancer 
as the immediate cause of his death.  There is no indication 
that the justice of the peace had any medical qualifications, 
and the death certificate also reports that an autopsy was 
not performed.  Although some prior medical evidence is of 
record, the medical records from the Houston VAMC have not 
been obtained, despite their potential relevance in this 
case.  

Additionally, although the June 2000 rating decision 
identifies 38 U.S.C. § 1318 as the provision under which DIC 
may be granted, neither it nor the August 2000 statement of 
the case (SOC) provide the appellant or her representative 
with the text or summary of the law and associated VA 
regulations, or with notification of what evidence is 
required to substantiate her claim.  In this regard, the 
Board notes that VA's rule for determining entitlement to DIC 
benefits under 38 U.S.C. § 1318 was revised in January 2000, 
prior to the veteran's death.  See DIC Benefits for Survivors 
of Certain Veterans Rated Totally Disabled at Time of Death, 
65 Fed. Reg. 3,388 (Jan. 21, 2000).

A further concern is that an August 21, 1980 decision by the 
Board noted the veteran's reports that he had been forced to 
quit his normal vocation as a result of limitations imposed 
by his back condition.  The Board interpreted this as an 
informal claim of entitlement to service connection for 
degenerative disc disease and to vocational rehabilitation 
benefits, but noted that it had no jurisdiction to consider 
the issues at that time.  The veteran's May 1980 statement 
that he was unable to work as a result of service-connected 
disability, supported at least in part by the opinion of the 
Chief of the Houston VAMC orthopedic section in February 1979 
that he "is unable to work at a job requiring bending 
stooping and lifting," also appears to constitute an 
informal claim for TDIU.  See Roberson v. Principi, No. 00-
7009, slip op. at 10 (Fed. Cir. May 29, 2001) (once a veteran 
submits evidence of disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, TDIU must be considered); but cf. Norris v. 
West, 12 Vet. App. 413, 420-421 (1999) (reasonably raised 
claim for TDIU existed where there was evidence of 
unemployability and veteran met minimum schedular criteria 
under 38 C.F.R. § 4.16(a)).  

However, no action was taken on any of the veteran's informal 
claims until service connection was granted for degenerative 
disc disease in a February 1993 rating decision (with an 
effective date assigned of April 1992).  That decision does 
not refer to the "implicit" service connection claim noted 
by the Board.  The claim for vocational rehabilitation 
benefits was never addressed by the RO.  The veteran was 
granted TDIU status in a January 1998 rating decision, which 
assigned an effective date of November 1996.  That decision 
was prompted by the veteran's June 1997 formal claim for TDIU 
and does not appear to have considered whether there were any 
prior unadjudicated informal claims.  The rating decision 
indicates that the only evidence reviewed was an October 1997 
VA medical examination (although the effective date assigned 
appears to be related to a private medical examination).  VA 
is deemed to have constructive knowledge of any documents 
"within the Secretary's control," and any such documents 
relevant to the issue under consideration must be included in 
the record on appeal.  See Bell v. Derwinski, 
2 Vet.App. 611, 613 (1992).  

The above with the appellant's comments in her November 2000 
letter to her congressman that VA was "wrong for . . . many 
years in [not] granting a total disability to my husband" 
based on medical evidence already in "his VA file," appears 
to allege clear and unmistakable error (CUE) in the January 
1998 rating decision setting the effective date for his TDIU 
in November 1996.  See 38 C.F.R. §§ 3.22(b)(3), 3.105(a); 
Russell v. Principi, 3 Vet.App. 310 (1992).  This issue was 
not addressed in the June 2000 rating decision denying DIC or 
the July 2000 SOC.

Accordingly, appellant's claim is REMANDED for completion of 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

2.  The RO should obtain all VA medical 
records relating to the veteran's 
treatment or hospitalization from July 
1992 through to his death in April 2000 
and associate them with the claims file.

Thereafter, the RO should readjudicate this claim, including 
the question of whether appellant has properly alleged CUE in 
any prior VA determination of the veteran's entitlement to 
and effective date for TDIU status.  If the benefits sought 
on appeal remain denied, the appellant and her representative 
should be provided an appropriate supplemental statement of 
the case and a reasonable opportunity to respond.  The 
appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



